NUMBER 13-16-00315-CV

                                 COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


    IN RE ACCIDENT FUND GENERAL INSURANCE COMPANY AND
                     KRISTE HENDERSON


                      On Petition for Writ of Mandamus and
                          Motion for Temporary Relief.


                                          ORDER

               Before Justices Rodriguez, Garza, and Longoria
                              Per Curiam Order

       Relators, Accident Fund General Insurance Company and Kriste Henderson, filed

a petition for writ of mandamus and motion for temporary relief in the above cause on

June 13, 2016. Through this original proceeding, relators seek to compel the trial court

to grant their plea to the jurisdiction because the claims at issue in this case fall within the

exclusive jurisdiction of the Texas Department of Insurance, Division of Workers’

Compensation. Through their motion for temporary relief, relators seek to stay all trial

court proceedings pending resolution of their petition for writ of mandamus.
        The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that the motion should be granted. Accordingly, the motion for temporary

relief is GRANTED and the trial court proceedings are ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”). The Court requests that the real parties in interest, Ricky Sayaz,

Nelda Ramirez, and Coil Tubing Solutions, LLC, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus

on or before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4,

52.8.

        IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed this
14th day of June, 2016.




                                             2